On Rehearing.
Boché, J.
The considerations which induced the court to reopen this case were the serious doubts suggested by a second examination of the record touching the correctness of the mode adopted by plaintiff to make proper parties, after the death of the defendant O’Hern, and as to the extent to which the heirs of the wrong-doer can be held legally responsible for the injuries which he may have inflicted through the acts complained of.
The pith of the charge made against the defendant was brutal and unmanly conduct, the use of abusive language and threats of personal violence towards plaintiff in the presence of his wife, at their own house, whither the defendant had gone in company with a constable who was seeking to execute a writ of provisional seizure, sued out against Dirmeyer, by the defendant O’Hern.
After the death of O’Hern, and before issue joined, plaintiff filed the following motion, and obtained the order subjoined thereto with a view to make new parties to his suit.
“ On motion of E. W. Huntington and Ered. D. King, of counsel for J. C. Dirmeyer, plaintiff, and on suggesting to the court that since the service of citation and a copy of the petition on the defendant, the said William P. O’Hern has departed this life, and the heirs have been put in possession of his estate, and plaintiff is desirous of making them parties to this suit.
“ It is]ordered that the- heirs of William P. O’Hern, to-wit: Annie O’Hern, widow of William P, O’Hern, Catherine O’Hern, wife of John D. Crawford, William M. O’Hern, and Matilda Breard, be made parties defendant to this suit, and be served with a copy of this order.”
The most striking feature of the motion and order is, that while Annie O’Hern is therein alleged to be the surviving widow of the defendant, Win. P. O’Hern, she is brought into court simply as an heir. And at the same time it is alleged that William P. O’Hern has left heirs at law, from which condition of things it follows clearly that Widow W. P. O’Hern could not be an heir of her husband’s succession.
Article 924 of the Civil Code provides for the only circumstances under which the wife may, according to law, be the heir of her husband. It reads:
“ If a married man has left no lawful descendants nor ascendants, nor any collateral relations, but a surviving wife not separated from *966bed and board from him, the wife shall inherit from him, to the exclusion of any natural child or children, duly acknowledged.”
Now, the motion does not set forth the quality of heirship which it alleges in the case of Catherine, and William M. O’Hern, and Matilda Breard — and whether either or any of'them are descendants of the deceased, or whether they are all collateral relations, and in what proportion between themselves they are each to inherit the property of the deceased, nor does it state whether the widow is a partner in community or not. As Matilda Breard does not hear the name of the deceased it is certainly not a violent presumption to conclude that-she is not a child of the deceased, but nothing in the record suggests any more information touching her legal liability for which she is sought to he made a party to the suit.
But under the law by virtue of which heirs can “ bo sued for civil reparation of the injury caused by the crimes or misdemeanors of the deceased, whose succession they have accepted,” as expounded in our jurisprudence, such heirs are only liable jointly, each for bis virile share in the succession, and the widow in community for one-half. Code of Practice, art. 25; Edwards vs. Peck, 30 Ann. 926.
Now, as the record contains no suggestion, either by pleadings or evidence, of the proportions of the property of the deceased accruing to eacli or any of the parties made defendants as heirs of O’Heru, how can the court determine the respective responsibility of the heirs under the verdict of the jury.
It is no answer to these views to argue that by filing a general denial these defendants have acknowledged their alleged capacity as heirs. That sucli a general rule lias been sanctioned and enforced in our jurisprudence cannot be gainsaid. But that tlie rule does not apply to the peculiar circumstances .of this caséis equally true. What capacity will Mrs. Widow O’Hern be held to have admitted .by her answers ? None but that of the surviving wife of the deceased, who has left heirs, for the allegation of her widowhood coupled with the allegation of the existence of lawful heirs, excludes absolutely the possibility in law of her being an heir. But she is not sued otherwise than as an heir, lienee it follows that slie is not brought into court in her real and only capacity, as surviving wife, and that no judgment could be rendered against her at all.
As an heir, she is not liable, as surviving wife, she is not sued.
As to the other defendants, the contention that their general denial admits their capacity as heirs could be successfully opposed to them if their object was to dismiss the suit, but tlie argument is harmless *967when levelled at their only complaint, which is that there has been, no legal tiial of the cause for the reason that one-half of the succession was entirely unrepresented, and also that they are erroneously condemned in solido, under the verdict of the jury allowing to plaintiff damages in the sum of five hundred dollars.
The legal attitude of the case is precisely where it stood previous to the unsuccessful effort of plaintiff to make new parties after the death of the original defendant.
Whatever is done in contravention of law is null and void, and such is the condition of the trial which has taken place below.
The foregoing views had not been pressed upon us at the first hearing of the canse, and hence onr attention had been exclusively directed to the facts of the case, and not to the legal status of the suit under the pleadings.
As the necessary parties are not before the court in their true, legal and proper capacity, and as the conclusion is that there has been no legal trial of the case, it becomes unnecessary to pass, at this time, on other matters which are discussed by counsel in their briefs.
It is, therefore, ordered that onr previous decree herein he annulled and set aside ; and it is now ordered, adjudged and decreed, that the judgment appealed from and the verdict of the jury in this case be reversed and set aside at the costs of plaintiff in this court, and in the lower court from and after service of petition and citation on the deceased, Wm. P. O’Hern •, other 'costs to abide the final determination of the case, and it is finally ordered that the cause be remanded to the lower court for further proceedings according to law and to the views herein expressed.
Mr. Justice Todd dissents.